Exhibit 10.32
 
AGREEMENT
 
Agreement made as of the 1st day of January 2010 (the “Execution Date”) by and
between Icahn Enterprises LP, Icahn Capital, L.P. (the “Employer”), and Keith
Meister (the “Employee”).  The obligations of the Employer hereunder shall be
joint and several obligations of the Employer and Icahn Enterprises L.P.  Unless
otherwise defined herein (including in Section 14 hereof) a capitalized term
used herein shall have the meaning attributed to it in the Prior Employment
Agreement (as defined below), or in the Letter (as defined in Section 14
thereto).
 
RECITALS:
 
Employee was a party to a series of agreements with Carl C. Icahn and his
Affiliates including the following:  An Agreement dated as of December 31, 2004,
which was subsequently amended pursuant to Amendment No. 1 effective as of
January 1, 2006, letter agreements dated June 1, 2005, March 14, 2006, April 11,
2006, February 1, 2007 and April 19, 2007, an Amendment in Relation to
Management Fee Participation dated August 8, 2007, an Amendment to Agreement
dated December 31, 2004 which is dated January 1, 2008 (the “Special Profits
Amendment”) an Amendment in Relation to Section 409A of The Internal Revenue
Code dated December, 2008 (the “Section 409A Amendment”), an Agreement made as
of the 1st day of June 2009 (the “June 2009 Agreement”) and various agreements
of partnership and limited partnerships (all of the foregoing together with all
other partnership, limited liability company and other agreements relating to
the employment and other service relationship of Employee with any of the Icahn
Group (other than any confidentiality agreement or indemnity agreement)
collectively, the “Prior Employment Agreement”).
 
Pursuant to the Prior Employment Agreement, Employee was entitled to
receive:  (a) base salary, (b) bonus payments, as well as (c) a participation
(subject in part to vesting) in incentive allocations and (d) an amount (the
“Management Fee Participation”) equal to a portion of the Management Fees earned
by the Management Company from certain funds to which the Management Company
provided management services, including Icahn Partners LP (“Icahn Partners”),
Icahn Fund Ltd., Icahn Fund II Ltd. and Icahn Fund III Ltd. and, pursuant to the
Special Profits Agreement, certain payments relating to Special Profits Interest
Allocations (as defined in the documents of each applicable Existing Fund).
 
Pursuant to the Prior Employment Agreement, payment of a portion of Employee’s
Management Fee Participation with respect to each of the 2005, 2006 and 2007
calendar years was deferred and payable, together with hypothetical gains and
losses thereon (collectively, the “Deferred Amounts”) as if invested in the
Master Fund, Master Fund II and Master Fund III (together, the “Master Funds”),
on January 30, 2012, subject to earlier payment upon a Terminating Event, as set
forth in Section 12 and Schedule A of the Prior Employment Agreement as amended
by the Section 409A Amendment.
 

--------------------------------------------------------------------------------


 
Pursuant to a Management Contribution, Assignment and Assumption Agreement dated
as of August 8, 2007 between Icahn Management LP (the “Management Company”) and
Icahn Capital Management LP, the Management Company assigned to Icahn Capital
Management LP, effective as of August 8, 2007, all of its right, title and
interest in the Prior Employment Agreement, and Icahn Capital Management LP
assumed and agreed to perform the liabilities and obligations of the Management
Company under the Prior Employment Agreement, other than liabilities and
obligations arising prior to August 8, 2007, including the liabilities and
obligations of the Management Company arising prior to August 8, 2007 with
respect to Employee’s deferred Management Fee Participation (all such
obligations arising prior to August 8, 2007, including those relating to the
portion of such Management Fee Participation arising prior to August 8, 2007,
the “Retained Obligations”).  Such obligations of Icahn Capital Management LP
were assumed by Employer.
 
The purpose of this Agreement is to terminate in all respects the Prior
Employment Agreement (while preserving, as set forth herein, only the rights of
Employee in the Deferred Amounts) and to set forth a new arrangement between
Icahn Enterprises, certain of its subsidiaries, and Employee.
 
NOW THEREFORE, in consideration of the premises and other good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged, the
parties hereto, desiring to be legally bound, hereby agree as follows:
 
1.           Termination of Prior Employment Agreements.    The rights of
Employee under the Prior Employment Agreement (other than with respect to
Deferred Amounts) were substantially terminated pursuant to Section 1 of the
June 2009 Agreement.  Effective as of the Execution Date, the Prior Employment
Agreement (including the June 2009 Agreement and any rights of Employee under
the Prior Employment Agreement not previously terminated) (other than Employee’s
right to payment of the Deferred Amounts, as set forth in Section 2(a)  and 12
below and Exhibit B) is hereby terminated in all respects and shall be null and
void and have no further force or effect and all rights and interests of the
parties thereunder are hereby terminated and the rights and interests of the
Employee in all payments, Profit Participation, interests in any partnership,
limited liability company or other entity contemplated in the Prior Employment
Agreement or relating thereto, are hereby extinguished in all respects.
 
2.           Deferred Management Fees/No Other Rights.
 
(a)           Deferred Management Fees.  The aggregate value of the Deferred
Amounts of the Management Fee Participation in which Employee has an interest
under the Prior Employment Agreement equals $4,586,759.19 as of December 31,
2009 (of which as of December 31, 2009, $4,145,583.60 is attributable to
Retained Obligations and $441,175.59 is attributable to management fees accruing
on or after August 8, 2007) and Employee is, and shall be deemed to be, 100%
vested in such amounts.  The Deferred Amounts shall continue to be deferred in
accordance with the terms of the Prior Employment Agreement, as memorialized in
Exhibit B to the Letter (“Exhibit B”), and the right of Employee in such
Deferred Amounts, and any right to receive payment thereof, shall be governed
exclusively by the terms of this Section 2(a) and Section 12 of this Agreement
and the terms of Exhibit B.  Until the payment of such Deferred Amounts, such
amounts shall continue to be indexed to the return of the Master Fund, Master
Fund II and Master Fund III, as applicable (or in certain circumstances U.S.
Treasury obligations) as set forth on Exhibit B.
 
2

--------------------------------------------------------------------------------


  
(b)           No Other Rights.        Employee acknowledges and agrees that
except for: (i) his right to receive the payments set forth above in Section
2(a): (ii) his right under any indemnity agreement or obligation; and (iii) the
other rights of Employee expressly set forth in this Agreement, Employee has no
other contracts, agreements, rights, partnership or membership interests, profit
rights or participations, or claims, against or relating to, any of the members
of the Icahn Group or any of their respective officers, directors, employees,
agents or representatives of any kind or character, direct or indirect and any
and all such contracts, agreements, rights, partnership or membership interests,
profit rights or participations, and claims, if any, are hereby terminated,
waived and released in all respect.  In particular Employee is not entitled to
any base salary or bonus, and is not entitled to receive any payment or
compensation other than as expressly set forth in this Agreement.
 
(c)           Survival.  The rights and obligations of Employee and Employer
under this Section 2 will survive any cessation of Employee’s employment for any
reason or no reason and the provision of Section 7 of this Agreement shall not
apply to this Section 2 in any respect.
 
3.           Employment/Title/Benefits.  Subject to the terms of this Agreement,
Employer hereby employs Employee to perform the duties described in Section 4(b)
below, and Employee hereby accepts such employment.  Employee’s title shall be
Senior Managing Director of Employer and of the Existing Funds.  Employee will,
unless otherwise requested in writing by Employer, continue to serve as Vice
Chairman of the Board of Directors of Icahn Enterprises G.P. Inc. and Principal
Executive Officer of Icahn Enterprises G.P. Inc.  Until such time as Employee is
no longer employed by Employer hereunder, Employee shall be entitled to paid
vacation annually in accordance with the policies of the Employer and shall
participate in all welfare benefit programs and plans (health care and the like)
for which he is eligible, which are made available to all executives.  Employee
will pay that portion of health insurance costs for himself and his family, that
would typically be paid by an employee of Employer at the highest employee
contribution level (currently approximately $4,500 per year for the plan that
Employee and his family participate in).
 
4.           Term and Duties.
 
(a)           Term.  The term of employment will begin on the Execution Date and
will end at 11:59 P.M. on December 31, 2011 unless such employment ceases
earlier for any reason (see Section 7) (whether (i) terminated for Cause; (ii)
terminated without Cause; (iii) due to death or disability; or (iv) by action of
Employee such as resignation or retirement).  For all purposes under this
Agreement “Term” shall mean the period beginning on the Execution Date and
continuing through the last day of Employee’s employment hereunder.
 
3

--------------------------------------------------------------------------------



(b)           Duties.  Employee shall be employed to act as a senior executive
officer to provide the types of services he has previously provided during his
employment under the Prior Employment Agreement to any member of the Icahn Group
as may be requested by Carl C. Icahn or the Board of Icahn Enterprises G.P. Inc.
including but not limited to:  (i)  providing, performing and reviewing equity,
debt, credit, transaction and investment analysis and research; (ii) providing
advice and performing duties regarding structuring, financing and conduct
of  business and activities; (iii) engaging in raising funds and conducting
ongoing investor relations; and (iv) otherwise providing his expertise in
connection with investment, business and financing and investor relations
activities; and (v) serving as an officer, or director (or in similar capacity)
of entities that may hereafter be specified by Carl C. Icahn or the Board of
Directors of Icahn Enterprises G.P., in a manner consistent with past practice.
 
(c)           So long as Employee remains employed by any member of the Icahn
Group and at all times thereafter Employee agrees that he will (i) not resign as
a director of any public corporation on whose board he is currently serving or
on which, during his employment hereunder he begins to serve at the request of
Carl C. Icahn or at the request of any person or entity included in the Icahn
Group, and that he will continue to accept ongoing appointments and election to
such boards for a period of 2 years following the last day of his employment by
any person or entity included in the Icahn Group; and (b) resign from any such
positions within five (5) business days following the request of Employer that
he do so.
 
5.           Profit Sharing.         Subject to the terms and provisions of this
Agreement, if Employee continues to be employed by Employer under this Agreement
through 11:59 pm on December 31, 2011 (or as provided in Section 7(b) below),
then Employee shall be entitled to a one-time payment to be paid within 30 days
following December 31, 2011 (or as provided in Section 7(b) below), in an amount
equal to 1.25% of the “Icahn Excess Profits”.
 
“Icahn Excess Profits” means the amount by which: (i) the net profits of Icahn
Enterprises Holding LP and its subsidiaries (other than those subsidiaries which
are not wholly-owned directly or indirectly by Icahn Enterprises Holdings LP),
as determined by International Fund Services (or any successor fund
administrator) on up to $2 billion of their investments as a limited partner in
the Existing Funds, exceed (ii) a return of 8% per annum (compounded annually)on
their investments of up to $2 billion in the Existing Funds as such investments
vary from time to time; but only on investments made and net profits obtained
during the period from January 1, 2010 through 11:59 p.m. on December 31, 2011
(or as provided in Section 7 (b)).  Such net profit will only be measured on
December 31, 2011 (or as provided in Section 7(b)).
 
4

--------------------------------------------------------------------------------


 
For purposes of this Section 5, the “investments” of Icahn Enterprises Holding
LP and its subsidiaries (other than those subsidiaries which are not
wholly-owned directly or indirectly by Icahn Enterprises Holdings LP) as limited
partners in the Existing Funds will begin at the amount of their capital
accounts as limited partners in the Existing Funds on January 1, 2010 (which was
$1,737,736,989 as of January 1, 2010) and will increase as new capital is
contributed and be reduced as capital is withdrawn (but in no event will
“investments” be deemed to exceed $2 billion).  For example, as of February 1,
2010 Icahn Enterprises Holdings LP and its subsidiaries invested an additional
$250,000,000 in the Existing Funds.  So their “investment” would be
$1,737,736,989 as of January 1, 2010 through February 1, 2010 and $1,987,736,989
beginning on February 1, 2010.  To facilitate the calculation of the above,
Employer will seek to maintain the “investments” to which this Section 5 is
applicable in separate capital accounts or tranches.  At the request of
Employee, from time to time, he will be entitled to receive from Employer a
calculation of the above, as of a recent date, it being understood and agreed
that Employee will only be entitled to receive a payment under this Section 5 if
he remains employed hereunder through 11:59 P.M. on December 31, 2011 and then
only on the final amount of profit (taking into account all gains and losses)
from January 1, 2010 through December 31, 2011 (or as provided in Section 7
(b)).  For the avoidance of doubt, accumulated profits is not an “investment” as
contemplated above.
 
6.           Profit Participation/Existing Funds.         Subject to all of the
terms and provisions of this Agreement, if Employee continues to be employed by
Employer under this Agreement on the dates referred to in clauses (x) and (y)
below (or as provided in Section 7 (b) below with respect to (y) below) then the
Employee shall be entitled to be paid by Employer:  (i) an amount equal to 7% of
the Target Special Profits Interests Amounts (as defined in the applicable
limited partnership agreements of each of Icahn Partners and each Master Fund)
of the limited partners in each Existing Fund minus $122,500 per quarter
(provided that any portion of such $122,500 not applied in any quarter may be
carried forward and applied to reduce amounts otherwise payable to Employee in
respect of another quarter pursuant to this Section 6(i)); and (ii) an amount
equal to 7% of the Incentive Allocations, made by each Existing Fund, in each
case only with respect to Target Special Profits Interests Amounts accrued and
Incentive Allocations allocated, on and after January 1, 2010 and prior to the
last day of the employment of Employee hereunder (or, with respect only to
clause (ii) above, as provided in Section 7(b) below), which amounts will be
paid to Employee, as follows:
 
 
(x)
with respect to Target Special Profits Interests Amounts of the limited partners
in each Existing Fund, such amounts shall be paid to Employee in advance on the
first day of each calendar quarter (but only through any such first day of a
quarter day occurring prior to the last day of Employee’s employment hereunder)
beginning with January 1, 2010 (provided that the payment with respect to
January 1, 2010 (and any future period, until fully applied) will be reduced by
the $335,255.49 paid to Employee in January and February 2010 relating to 2010);
and

 
 
(y)
with respect to Incentive Allocations, such amounts shall be paid to Employee
only when such Incentive Allocations are in fact allocated to the capital
account of the general partner of the applicable Existing Fund (and only if such
allocation occurs on or prior to the last day of Employees employment hereunder)
(or as provided in Section 7(b) below).

 
5

--------------------------------------------------------------------------------



7.           Termination.
 
(a)           Power of Termination.  The Employer may terminate the employment
of Employee under this Agreement at any time, with Cause, or in the sole and
absolute discretion of Employer, without Cause.  “Cause” shall mean any of the
following:(a) conviction of any crime (other than traffic violations and similar
minor infractions of law); (b) failure to follow the lawful directions given by
Employer to Employee or the written policies or procedures adopted by the
Employer from time to time that are made available to Employee; (c) failure to
come to work on a full-time basis, other than on holidays, vacation days, sick
days, or other days off under Employer's business policies; (d) impairment due
to alcoholism, drug addiction or similar matters; and (e) a material breach of
this Agreement, including, without limitation, any breach of Section 9 or 11
hereof. Prior to termination for “Cause” as a result of failure as contemplated
in clause (b) or (c) above, Employee shall be given notice of his activity
giving rise to such failure and will have 3 business days to correct such
activity; provided that Employer shall only be required to provide notice under
this sentence one time during any calendar year.
 
(b)         Termination Without Cause/Permitted
Resignation/Death/Disability.  In the event of the cessation of Employee’s
employment under this Agreement due to any of the following:
 
 
(i)
the employment of Employee is terminated by Employer without Cause; or

 
 
(ii)
Employee resigns by means of a Permitted Resignation (as defined in Section 11
below); or

 
 
(iii)
the employment of Employee is terminated due to Employee’s death or disability
(as contemplated in Section 7(e)) or;

 
 
(iv)
termination of the Term as a result of the continuance of the employment of
Employee hereunder through 11:59 P.M. on December 31, 2011,

 
then the Employee will be paid within thirty (30) days following such cessation
of employment, the compensation contemplated in Sections 5 and 6 (ii) through
the last day of Employee’s employment hereunder, assuming, at the time of
cessation of such employment a hypothetical termination of the Existing Funds on
the last day of Employee’s employment hereunder.
 
In the event that any valuation or calculation on a hypothetical termination of
a fund is required to be made at any time, then all amounts payable to Employee
at that time will be based upon a good faith valuation made by the Employer
calculated in a manner consistent in all material respects with the valuation
methods applied to the Existing Funds in past periods for purposes of the
conduct of the business of the Existing Funds.
 
6

--------------------------------------------------------------------------------



(c)           Other Termination.  In the event of:  (x) a voluntary termination
(including by resignation) of employment by Employee (which shall not be deemed
to include a Permitted Resignation) prior to 11:59 P.M. on December 31, 2011; or
(y) termination by Employer for Cause, then Employee shall receive no payment or
compensation of any kind whether pursuant to Sections 5 or 6, other than any
payment under Section 6(x) that is past due but not paid as of the date of such
cessation of the employment of Employee.
 
(d)           Release/Notice by Employer.  As a condition to payment of the
amounts contemplated in clause (b) or (c) above Employer must receive from
Employee a release in the form of Exhibit 1 hereto and the same shall have
become fully effective and non-revocable.  Within five (5) business days
following the cessation of the employment of Employee hereunder (including the
occurrence of December 31, 2011 as the last day of the Term) Employer will
provide written notice to Employee informing him of the requirement to provide
the release contemplated in this Section 7(d).
 
(e)           Disability.  For purposes of this Agreement, disability shall be
deemed to occur only if so declared in a written notice by Employer to Employee,
following illness or injury to Employee that results in Employee being unable to
perform his duties hereunder at the offices of Employer for a period of 30
consecutive business days or for 45 business days during any 60 business-day
period.
 
(f)           No Other Rights of Employee.  In the event of the cessation of the
employment of the Employee for any reason or no reason whether as contemplated
in clauses (b) and (c) above or otherwise, the Employee shall cease to have any
right to cash compensation or any other payment or consideration or any other
rights other than: (i) as expressly set forth in this Section 7; and (ii) as
expressly set forth in Section 2.  To the extent that any provision of this
Agreement may result in any duplication of any calculation, allocation, payment
or amount, such consequence is not intended and no such duplicate amount shall
be included in any calculation, allocation, payment or amount.
 
(g)           Resignation.  Employee may resign from his employment hereunder
(but will remain subject to applicable terms of this Agreement, including,
without limitation, Sections 1, 2, 4(c), 7, 8, 9, 10, 11 and 12 hereof). Any
such resignation will not be on less than four (4) weeks prior written notice to
Employer.
 
8.           Representations and Warranties.  Employee represents as follows:
 
(a)           To the best of his knowledge, except as known to Employer, he is
not a party to, or involved in, or under investigation in, any pending or
threatened litigation, proceeding or investigation of any governmental body or
authority or any private person, corporation or other entity.
 
(b)           Employee has never been suspended, censured or otherwise subjected
to any disciplinary action or other proceeding by any State, other governmental
entities, agencies or self-regulatory organizations.
 
7

--------------------------------------------------------------------------------



(c)           Employee is not subject to any restriction whatsoever which would
cause him to not be able fully to fulfill his duties under this Agreement.
 
9.           Confidential Information.  During the term of this Agreement and at
all times thereafter, Employee shall hold in a fiduciary capacity for the
benefit of the Existing Funds and Employer, and their respective Affiliates all
secret or confidential information, knowledge or data, including without
limitation trade secrets, investments, contemplated investments, business
opportunities, valuation models and methodologies, relating to the business of
the Existing Funds, Employer, or their respective Affiliates, and their
respective businesses:  (i) obtained by Employee during Employee’s employment
hereunder and during his previous employment with any of the foregoing persons
or entities and (ii) not otherwise in the public domain (all of the foregoing
“Confidential Information”).  Employee shall not, without prior written consent
of the Employer (which may be granted or withheld in its sole and absolute
discretion provided that Employee shall be permitted to use Confidential
Information in connection with the performance of his duties with the Employer
and its Affiliates without being required to obtain the written consent of
Employer), communicate or divulge any of the types of information described in
the two previous sentences, knowledge or data to anyone other than the Existing
Funds, Employer and their respective Affiliate and those designated by Employer,
except to the extent compelled pursuant to the order of a court or other body
having jurisdiction over such matter or based upon the advice of his counsel
that such disclosure is legally required; provided, however, that Employee will
assist Employer at Employer expense, in obtaining a protective order, other
appropriate remedy or other reliable assurance that confidential treatment will
be accorded such information so disclosed pursuant to the terms of this
Agreement.
 
All processes, technologies, investments, contemplated investments, business
opportunities, valuation models and methodologies, and inventions (collectively,
“Inventions”), including without limitation new contributions, improvements,
ideas, business plans, discoveries, trademarks and trade names, conceived,
developed, invented, made or found by Employee, alone or with others, during the
period the Employee is employed hereunder, whether or not patentable and whether
or not on the Employer’s time or with the use of its facilities or materials,
shall be the property of Employer or its designee, and shall be promptly and
fully disclosed by Employee to Employer.  Employee shall perform all necessary
acts (including, without limitation, executing and delivering any confirmatory
assignments, documents, or instruments requested by Employer) to vest title to
any such Invention in Employer or in any person designated by Employer and to
enable such person, at its expense, to secure and maintain domestic and/or
foreign patents or any other rights for such Inventions.
 
8

--------------------------------------------------------------------------------



Without limiting anything contained above, Employee agrees and acknowledges that
all personal and not otherwise public information about the Existing Funds,
Employer, and their respective Affiliates, including, without limitation, their
respective investments, investors, transactions, historical performance, and all
information regarding or concerning Carl Icahn, Mr. Icahn’s family and employees
of the Existing Funds, Employer and their respective Affiliates, shall
constitute Confidential Information for purposes of this Agreement.  In no event
shall Employee during or after his employment hereunder, disparage the Existing
Funds, Employer, Mr. Icahn, his family members, their respective Affiliates or
any of their respective officers, directors or employees.  Employee further
agrees not to write a book or article about Mr. Icahn or Mr. Icahn’s family
members in any media and not to publish or cause to be published in any media,
any Confidential Information, and further agrees to keep confidential and not to
disclose to any third party, including, but not limited to, newspapers, authors,
publicists, journalists, bloggers, gossip columnists, producers, directors,
media personalities, and the like, any Confidential Information.
   
Any reference above to “Affiliates” shall include, without limitation, all
persons and entities that are included in the Icahn Group, in each case, on the
date hereof and from time to time.
 
10.         Remedy for Breach.  Employee hereby acknowledges that the provisions
of Sections 9 and 11 of this Agreement are reasonable and necessary for the
protection of the Icahn Group and Mr. Icahn’s family members and are not unduly
burdensome to Employee, and the Employee also acknowledges such obligations
under such covenants.  Employee further acknowledges that the Icahn Group and
Mr. Icahn’s family members will be irreparably harmed if such covenants are not
specifically enforced.  Accordingly, Employee agrees that, in addition to any
other relief to which the Employer may be entitled, including claims for
damages, each of the persons and entities that are included in the Icahn Group
and Mr. Icahn’s family members shall be entitled to seek and obtain injunctive
relief (without the requirement of any bond) from a court of competent
jurisdiction for the purpose of restraining Employee from an actual or
threatened breach of such covenants.
 
11.         Competitive Services.  During the period that Employee is employed
under this Agreement and for a period of one (1) year after Employee ceases to
be employed under this Agreement for any reason including, but not limited to,
the expiration of the term of employment hereunder, Employee will not:
 
 
(i)
invest in, participate in, engage in the business of investing, managing,
raising or pooling, of cash or other assets for investment in private or public
debt or equity, either individually or with any person, entity, venture,
vehicle, limited liability company, business, fund, partnership, corporation,
agency, proprietorship or any other enterprise (whether or not conducted for
profit) (each a “Covered Business”) or group of Affiliated Covered Businesses
(including, without limitation, any hedge fund, mutual fund, investment company,
managed account, fund of funds or other vehicles for the investment or
management of money or assets), whether for his own account or with, for or on
behalf of any Covered Business in any capacity, directly indirectly, whether as
an individual, investor, stockholder, partner, owner, equity owner, lender,
agent, trustee, consultant, employee, advisor, manager, franchisee or in any
other relationship or capacity, and will not enter into the employ of such
Covered Business, render any services to such Covered Business, raise capital
for such Covered Business, or otherwise become interested in or aid, represent
or assist such Covered Business directly or indirectly in any manner; provided,
however, that the provisions in this Section 11(i) shall not be deemed to
preclude Employee, after cessation of his employment under this Agreement, from
acquiring securities of any Covered Business solely as a passive investment
which may be engaged in activities competitive with the investment or investment
management business of the Icahn Group so long as such securities do not, in the
aggregate, constitute more than one percent (1%) of any class or series of
outstanding securities of such corporation or entity and the securities of such
entity are:  (i) registered under Section 11 of the Securities Exchange Act of
1934; or (ii) are purchased without reduction or waiver of management fees,
incentive allocations or other costs and reflect solely the proportionate
economic interests of the Employee based only upon his invested capital on a pro
rata basis.

 
9

--------------------------------------------------------------------------------



The preceding paragraph of this Section 11(i) shall not be applicable if the
employment of Employee ceases as the result of:  (x) termination by Employer
without Cause; or (y) Employee’s written resignation (a “Permitted Resignation”)
delivered by hand to Carl C. Icahn within 10 business days following an Uncured
Employer Breach.  An “Uncured Employer Breach” shall mean and be limited to, the
failure of any of Employer to make any payment expressly required to be made
under the terms of this Agreement or any amendment hereto, if such failure
continues for 15 business days following written notice detailing the amount and
circumstances of such failure given personally by hand by the Employee to Carl
C. Icahn, provided that if such failure is the result of a dispute with respect
to such payment then such failure shall not constitute or be deemed to
constitute an “Uncured Employer Breach”, in which event the first paragraph of
this Section 11(i) shall continue to be applicable in full force and effect and
no Permitted Resignation shall be deemed to have occurred.
 
 
(ii)
The Employee acknowledges and agrees that the Icahn Group has a worldwide
reputation and operates on a worldwide basis and that the scope of this covenant
will and is intended to prohibit his activities as set forth above throughout
the world.  The Employee acknowledges and agrees that the provisions of Section
11(i) are fair and reasonable and necessary to protect the business, reputation,
goodwill and franchise of the Icahn Group.  Employee acknowledges that, in light
of the significant compensation of Employee, Employee is voluntarily entering
into this provision and is well able to comply with its provisions without
hardship.

 
10

--------------------------------------------------------------------------------


 
12.         Miscellaneous.
 
 
(i)
Amendments and Waivers.  No provisions of this Agreement may be amended,
modified, waived or discharged except as agreed to in writing by Employee and
Employer.  The failure of a party to insist upon strict adherence to any term or
provision of this Agreement on any occasion shall not be considered a waiver
thereof or deprive that party of the right thereafter to insist upon strict
adherence to that term or provision or any other term or provision of this
Agreement.  Notwithstanding anything herein to the contrary, the Employer may
amend this Agreement (and such amendment shall be binding upon Employee) at any
time, retroactively or otherwise, without Employee’s consent, to comply with
Section 409A of the Code and the Regulations thereunder.  Employer will take
such actions as Employer considers reasonable (without any obligation to pay
money) in order to help mitigate the adverse effect of any such amendment.

 
 
(ii)
Governing Law.  This Agreement shall be governed by and construed in accordance
with the laws of the State of New York applicable to agreements made and/or to
be performed in that State, without regard to any choice of law provisions
thereof.  All disputes arising out of or related to this Agreement shall be
submitted to the state and federal courts of New York, and each party
irrevocably consents to such personal jurisdiction and waives all objections
thereto, but does so only for the purposes of this Agreement.

 
 
(iii)
Severability.  If any provision of this Agreement is invalid or unenforceable,
the balance of this Agreement shall remain in effect.

 
 
(iv)
Judicial Modification.  If any court determines that any of the covenants in
Section 11 or any part of any of them, is invalid or unenforceable, the
remainder of such covenants and parts thereof shall not thereby be affected and
shall be given full effect, without regard to the invalid portion.  If any court
determines that any of such covenants, or any part thereof, is invalid or
unenforceable because of the geographic or temporal scope of such provision,
such court or arbitrator shall reduce such scope to the extent necessary to make
such covenants valid and enforceable.

 
11

--------------------------------------------------------------------------------


 
 
(v)
Successors; Binding Agreement.  This Agreement shall inure to the benefit of and
be binding upon the successors and assigns of the Employer.  Employee may not
sell, convey, assign, transfer or otherwise dispose of, directly or indirectly,
any of the rights, claims, powers or interest established hereunder or under any
related agreements or documents (including, without limitation, any Profit
Participation or partnership or membership interest) other than with the prior
written consent (which may be granted or withheld in their sole and absolute
discretion) of the Employer provided that the same may, upon the death of
Employee, be transferred by will or intestate succession, to his estate,
executors, administrators or heirs, whose rights therein shall for all purposes
be deemed subject to the terms of this Agreement.

 
Notwithstanding any provision to the contrary herein, no provision in this
Agreement shall create or be construed to create any claim, right or cause of
action against the Employer or advisors arising from any diminution in value in
connection with any failure to generate, obtain or charge any fee, return,
profit or Incentive Allocation for any reason or no reason, including any waiver
or reduction of the same or failure to make any investment, for any reason or no
reason.  Employer and its affiliate shall have no duty or obligation of any kind
or charter to make, hold or continue any investment in the Existing
Funds.  Employee acknowledges that Employer and its relevant affiliates could,
for example, in their sole and absolute discretion, freely reduce such
investment to $0, thereby eliminating any further opportunity for Employee
profit sharing under Section 5.
 
 
(vi)
Taxes.  All payments to Employee shall be subject to applicable deductions,
payroll and withholdings taxes, to the extent required by law, as determined by
Employer.

 
 
(vii)
No Assignment of Deferred Compensation.  The right of the Employee to the
Deferred Amounts and to any other amounts payable hereunder that constitute
nonqualified deferred compensation subject to Code Section 409A shall in no
event be assigned, transferred, pledged or encumbered by Employee, and any
attempted assignment, transfer, pledge or encumbrance shall be null and
void.  Such amounts may not be subject to seizure for the payment of any debts
or judgments against Employee or be transferable by operation of law in the
event the Employee becomes insolvent or bankrupt.

 
12

--------------------------------------------------------------------------------



 
(viii)
Unfunded Nature of Deferred Compensation.  Title to and beneficial ownership of
the Deferred Amounts and any other amounts payable hereunder that constitute
nonqualified deferred compensation subject to Code Section 409A shall at all
times remain with the Management Company and Employer, as applicable, and shall
continue for all purposes to be part of the general assets of the Management
Company or Employer, as applicable.  Neither Employee nor any person other than
the Management Company and Employer shall by virtue of the provisions of this
Agreement have any property interest whatsoever in any specified assets of the
Management Company or Employer until such deferred amounts are paid to
Employee.  Neither the Management Company nor Employer shall be required to
purchase, hold or dispose of any investments pursuant to this Agreement;
however, any amount which may be invested under the provisions of this Agreement
shall continue for all purposes to be a part of their general assets and subject
to the claims of their respective general creditors.  To the extent that
Employee acquires a right to receive such deferred compensation payments from
the Management Company or Employer under this Agreement, such right shall be
unsecured and unfunded and shall be no greater than the right of any unsecured
creditor of the Management Company or Employer, as applicable.

 
(ix)           Determinations.  Any calculation, allocation, estimate or other
amount to be determined under this Agreement, or for the purpose of the
Agreement, for any period or portion of a period, and any amount payable or
allocable to Employee under this Agreement for any period or portion of a
period, shall be calculated, allocated, estimated or determined by Employer,
whose determination shall be final and binding on all parties.  If, amounts paid
under Sections 5, 6 or 7 are at any time required to be returned or otherwise
paid over to any of the Existing Funds or their investors or Affiliates, due to
any miscalculation, mis-estimation or other error, then the Employee shall be
required (within 180 days following written notice thereof by Employer) to
return, its pro rata share of such amounts so returned or paid over even if such
amounts are returned or paid over following termination of employment of
Employee hereunder and this provision shall survive any termination or
expiration of Employee’s employment hereunder.
 
 
(x)
409A.  The intent of the parties is that payments and benefits under this
Agreement which are subject to the provisions of Section 409A of the Internal
Revenue code of 1986, as amended (the “Code”) and the regulations and guidance
promulgated thereunder (collectively "Code Section 409A") shall comply with Code
Section 409A and, accordingly, to the maximum extent permitted, this Agreement
shall be interpreted to be in compliance therewith.  If the Employee notifies
the Employer (with specificity as to the reason therefor) that the Employee
believes that any provision of this Agreement (or of any award of compensation,
including equity compensation or benefits) would cause the Employee to incur any
additional tax or interest under Code Section 409A and the Employer concurs with
such belief or the Employer (without any obligation whatsoever to do so)
independently makes such determination, the Employer shall, after consulting
with the Employee, reform such provision to attempt to comply with Code Section
409A through good faith modifications to the minimum extent reasonably
appropriate to conform with Code Section 409A.  To the extent that any provision
hereof is modified in order to comply with Code Section 409A, such modification
shall be made in good faith and shall, to the maximum extent reasonably
possible, maintain the original intent and economic benefit to the Employee and
the Employer of the applicable provision without violating the provisions of
Code Section 409A.

 
13

--------------------------------------------------------------------------------



A termination of employment shall not be deemed to have occurred for purposes of
any provision of this Agreement providing for the payment of any amounts or
benefits subject to Code Section 409A upon or following a termination of
employment unless such termination is also a "Separation from Service" as
defined in Exhibit B hereto and, for purposes of any such provision of this
Agreement, references to a "termination," "termination of employment" or like
terms shall mean such "Separation from Service."  If the Employee is deemed on
the date of termination to be a "specified employee" within the meaning of that
term under Code Section 409A(a)(2)(B), then with regard to any payment or the
provision of any benefit that is considered deferred compensation under Code
Section 409A payable on account of a "Separation from Service,"  no such payment
or benefit shall be made or provided prior to the earlier of (A) the expiration
of the six (6)-month period measured from the date of such "Separation from
Service" of the Employee, and (B) the date of the Employee’s death, to the
extent required under Code Section 409A.  Upon the expiration of the foregoing
delay period, all payments and benefits delayed pursuant to this Section 18(x)
(whether they would have otherwise been payable in a single sum or in
installments in the absence of such delay) shall be paid or reimbursed to the
Employee in a lump sum, and any remaining payments and benefits due under this
Agreement shall be paid or provided in accordance with the normal payment dates
specified for them herein.
 
For purposes of Code Section 409A, the Employee’s right to receive any
installment payments pursuant to this Agreement shall be treated as a right to
receive a series of separate and distinct payments.  Whenever a payment under
this Agreement specifies a payment period with reference to a number of days,
the actual date of payment within the specified period shall be within the sole
discretion of the Employer.
 
14

--------------------------------------------------------------------------------



Notwithstanding any other provision of this Agreement to the contrary, in no
event shall any payment under this Agreement that constitutes "nonqualified
deferred compensation" for purposes of Code Section 409A be subject to offset by
any other amount unless otherwise permitted by Code Section 409A.
 
 
(xi)
Survival.  Sections 1, 2, 4(c), 7, 8, 9, 10, 11 and 12 of this Agreement shall
survive the termination of the employment of Employee hereunder and shall be and
remain fully effective in accordance with their terms.

 
 
(xii)
No Continuation of Agreement.  Following the termination of the Term Employee
will not be deemed to be employed under this Agreement, even if the employment
of Employee with Employer or its Affiliates continues.

 
13.         Other.
 
(a)           Employee shall follow all written policies and procedures and
written compliance manuals adopted by or in respect of any or all of Employer
and its Affiliates that have been delivered to Employee, including, without
limitation, those applicable to investments by employees. In addition, Employee
shall not, personally or on behalf of any other person or entity, invest in or
provide advice with respect to, any investment made or actively being considered
by Employer or its Affiliates, unless disclosed to Employer in writing by
Employee and approved in writing by Employer which approval may be granted or
withheld by them in their sole and absolute discretion, and which approval, if
granted, may be with limitations, including on the amount of any investment
which Employee may make at any time or from time to time and may impose
restrictions on the sale of any such investment.
 
(b)           Employee agrees to provide to Employer a written list of all
existing investments of Employee, directly or indirectly.
 
14.        Definitions.
 
“Affiliate” and “Control” shall have the meanings set forth in Rule 405 of
Regulation C of the Securities Act of 1933, as amended.
 
“Associate” shall have the meaning set forth in Rule 14a-1 promulgated under the
Securities Exchange Act of 1934.
 
“Existing Funds” means Icahn Partners and the Master Funds.
 
“Icahn Group” means Mr. Icahn and his Affiliates (including those now or
hereafter his Affiliates) including, without limitation, Icahn Enterprises and
all of its Affiliates), individually and collectively.
 
“Letter” a notarized letter from Employee to Employer dated May 21, 2009.
 
15

--------------------------------------------------------------------------------



“Related Persons” means Carl C. Icahn, his Affiliates and Associates, or any of
their respective officers, directors, agents, employees or family members,
including all natural persons, and all entities, corporations, limited liability
companies, trusts, partnership and other business vehicles.
 
“Term” shall mean the period commencing on the Execution Date hereof and shall
end on the earlier of (i) such date as Employee is no longer employed by
Employer, or (ii) 11:59 P.M. on December 31, 2011.

 
16

--------------------------------------------------------------------------------

 

In WITNESS WHEREOF, undersigned have executed this Employment Agreement as of
January 1, 2010.
 
EMPLOYEE
         
Keith Meister
     
Icahn Enterprises L.P.
 
By:
   
Name:  
   
Title:
         
EMPLOYER
     
Icahn Capital LP.
 
By:
   
Name:
   
Title:
   



The undersigned acknowledges that they shall continue to be responsible for the
payment and performance of the Retained Obligations (all of which shall be
deemed to be 100% vested as of the date hereof) as contemplated in Section 2
above.


Icahn Management LP.
 
By:
   
Name:
   
Date:
             
Carl C. Icahn
 



[Signature Page to Employment Agreement with Keith Meister dated January 1, 2010
–– Summary on following page]

 
17

--------------------------------------------------------------------------------

 

High Level Summary
 
Part I.                   Payments.


 
· 
Base Salary and Bonus:  $0.00;      
 
·
Continue deferral of deferred management fees from 2005, 2006 and 2007, which
are payable at end of deferral period or termination.


Part II.                  1.25% profit sharing.
 
Employee shall be entitled to a one-time payment on December 31, 2011 (or as
provided below on termination of employment in certain circumstances) of 1.25%
of:  The amount by which (i) the profits of Icahn Enterprise Holding LP on up to
$2 billion of their investments from 1/1/10 until 12/31/11 as a limited partner
in the Existing Funds, exceed (ii) a return of 8% per annum, compounded
annually, on such investment.  Such profit will only be measured on December 31,
2011.
 
Part III.              Ongoing Payments in Respect of Existing Hedge Funds.
 
 
·
So long as employment continues, Employee is paid quarterly 7% participation in
Target Special Interests Amounts under the existing hedge funds (payable as
accrued even if the fund does not have profits) (reduced by $122,500 per
quarter); and

 
 
·
So long as employment continues (or as provided below on termination of
employment in certain circumstances), Employee is paid 7% of Incentive
Allocations made by the existing hedge funds.

 
Termination.
 
 
·
In the event of termination: (i) without cause or (ii) due to death, disability
or (iii) due to resignation because Employer does not pay required payments
unless disputed by Employer, or (iv) upon the 12/31/11 end date, then Employee
is paid as if the Existing Funds terminated on that date (both as to the “1.25%
profit participation” and as to “7% Incentive Allocations”).

 
 
·
If Employee resigns or is terminated for cause, Employee is paid nothing except
his existing rights under Section 2 to deferred compensation for deferred
management fees from 2005, 2006 and 2007.

 
Part IV.                Non-compete.
 
 
·
Non-compete for a period of 1 year after end of employment, unless terminated
without “cause”, or due to resignation because Employer does not pay required
payments unless disputed by Employer.

 
Part V.                 Term.
 
 
·
Employment and Term ceases on 12/31/11 (or earlier as per agreement).

 
 
18

--------------------------------------------------------------------------------

 

[FORM OF RELEASE]
 
Exhibit 1
 
GENERAL RELEASE OF ALL CLAIMS
 
This General Release of All Claims (the “General Release”) dated as of ________
__, 20__ is made by the undersigned employee (“Employee”) under the Employment
Agreement by and between Icahn Capital, L.P. Inc. (“Employer” or the “Company”)
and Employee and dated as of January 1, 2010 (the “Employment Agreement”) for
good and valuable consideration, the receipt and sufficiency of which is hereby
acknowledged.  Unless otherwise defined herein, the terms defined in the
Employment Agreement shall have the same defined meaning in this General
Release.
 
1.           Employee, for himself, his spouse, heirs, administrators, children,
representatives, executors, successors, assigns, and all other persons claiming
through Employee, if any (collectively, “Releasers”), does hereby release,
waive, and forever discharge the Employer and the Employer’s Affiliates and
Associates and their respective former, present or future subsidiaries, parents,
affiliates and related organizations, and its and their employees, beneficial
owners, officers, directors, equity holders, attorneys, successors and assigns
as well as all Related Persons (collectively, the “Releasees”) from, and does
fully waive any obligations of Releasees to Releasers for, any and all
liability, actions, charges, causes of action, demands, damages, or claims for
relief, remuneration, sums of money, accounts or expenses (including, without
limitation, attorneys’ fees and costs) of any kind whatsoever, whether known or
unknown or contingent or absolute, which heretofore has been or may have been
suffered or sustained, directly or indirectly, by Releasers in consequence of,
arising out of, or in any way relating to Employee’s employment with the Company
(whether pursuant to the Employment Agreement or otherwise) or any of its
affiliates and the termination of Employee’s employment.  The foregoing release,
discharge and waiver includes, but is not limited to, all claims, and any
obligations or causes of action arising from such claims, under common or
statutory law including, without limitation, any state or federal
discrimination, fair employment practices or any other employment-related
statute or regulation (as they may have been amended through the date of this
General Release) prohibiting discrimination or harassment based upon any
protected status including, without limitation, race, color, religion, national
origin, age, gender, marital status, disability, handicap, veteran status or
sexual orientation.  Without limitation, specifically included in this paragraph
are any claims arising under the Federal Rehabilitation Act of 1973, Age
Discrimination in Employment Act of 1967, as amended (“ADEA”), the Older Workers
Benefit Protection Act, Title VII of the Civil Rights Act of 1964, as amended by
the Civil Rights Act of 1991, the Equal Pay Act, the Americans With Disabilities
Act, the National Labor Relations Act, Employee Retirement Income Security Act
of 1974, the Family Medical Leave Act of 1993, the Consolidated Omnibus Budget
Reconciliation Act of 1985, and any similar state statutes (all as
amended).  The foregoing release and discharge also expressly includes, without
limitation, any claims under any state or federal common law theory, including,
without limitation, wrongful or retaliatory discharge, breach of express or
implied contract, promissory estoppel, unjust enrichment, breach of covenant of
good faith and fair dealing, violation of public policy, defamation,
interference with contractual relations, intentional or negligent infliction of
emotional distress, invasion of privacy, misrepresentation, deceit, fraud or
negligence, claims for alleged physical or personal injury, emotional distress
relating to or arising out of Employee’s employment with the Company or the
termination of that employment; and any claims under the WARN Act or any similar
law, which requires, among other things, that advance notice be given of certain
work force reductions.  All of the claims, liabilities, actions, charges, causes
of action, demands, damages, remuneration, sums of money, accounts or expenses
described in this Section 1 shall be described, collectively as the “Released
Claims”. Employee waives Employee’s right to any monetary recovery should any
agency (such as the Equal Employment Opportunity Commission) pursue any claims
on Employee’s behalf.  Nothing in this General Release shall be deemed to waive
Employee’s right to file a charge with or participate in any investigation or
proceeding conducted by the U.S. Equal Employment Opportunity Commission or
other government agency, except that even if Employee files a charge or
participates in such an investigation or proceeding, Employee will not be able
to recover damages or equitable relief of any kind from the Releasees with
respect to the Released Claims.


19

--------------------------------------------------------------------------------



2.           Excluded from this General Release are the following:  (i) claims
and rights that arise after the date Employee signs this General Release; (ii)
any claims for payments to which Employee is entitled under the express language
of Sections 2 and 7 of the Employment Agreement; (iii) claims for vested
employee benefits (e.g., medical claims and 401(k) benefits); and (iv) claims
for indemnity or contribution.


3.           Any unresolved dispute arising out of this General Release shall be
litigated in any court of competent jurisdiction in the Borough of Manhattan in
New York City; provided that the Company may elect to pursue a court action to
seek injunctive relief in any court of competent jurisdiction to terminate the
violation of its proprietary rights, including but not limited to trade secrets,
copyrights or trademarks and to protect any Confidential Information.  Each
party shall pay its own costs and fees in connection with any litigation
hereunder.


4.           Employee acknowledges and recites that:


(a)           Employee has executed this General Release knowingly and
voluntarily;


(b)           Employee has read and understands this General Release in its
entirety;


(c)           Employee has been advised and directed orally and in writing (and
this subparagraph (c) constitutes such written direction) to seek legal counsel
and any other advice he wishes with respect to the terms of this General Release
before executing it;
 
20

--------------------------------------------------------------------------------


 
(d)           Employee’s execution of this General Release has not been forced
by any employee or agent of the Company, and Employee has had an opportunity to
negotiate about the terms of this General Release and that the agreements and
obligations herein are made voluntarily, knowingly and without duress, and that
neither the Company nor its agents have made any representation inconsistent
with the General Release; and


(e)           Employee has been offered 21 calendar days after receipt of this
General Release to consider its terms before executing it.


5.           This General Release shall be governed by, and construed in
accordance with, the laws of the United States applicable thereto and the
internal laws of the State of New York, without giving effect to the conflicts
of law principles thereof.


6.           Employee represents that he has returned all property belonging to
the Company required to be returned under the Employment Agreement including,
without limitation, keys, access cards, computer software and any other
equipment or property.  Employee further represents that he has delivered to the
Company all documents or materials of any nature belonging to it, whether an
original or copies of any kind, including any Confidential Information, required
to be returned under the Employment Agreement.


7.           Employee agrees to keep confidential the existence of the
Employment Agreement, the existence of this General Release, as well as all of
their terms and conditions and not to disclose to any person or entity the
existence, terms and conditions of the Employment Agreement or this General
Release except as required by law, to a government agency in connection with any
charge or investigation that such agency is conducting or may conduct and except
to his attorney, financial advisors and/or members of his immediate family
provided they agree to keep confidential the existence, terms and conditions of
the Employment Agreement and this General Release.  In the event that Employee
believes that he is compelled by law to divulge the existence, terms or
conditions of the Employment Agreement or this General Release in a manner
prohibited by the following sentence, he agrees to notify Company (by notifying
counsel to the Company) of the basis for the belief before actually divulging
such information.  Employee hereby confirms that as of the date of signing this
General Release, he has not disclosed the existence, terms or conditions of the
Employment Agreement or this General Release, except as provided for
herein.  Nothing herein shall preclude Employee from providing truthful
information to any government agency concerning this General Release or his
employment in accordance with law.


8.           Employee shall have seven days from the date he signs this General
Release to revoke it by providing written notice of the revocation to the
Employer, in which event this General Release shall be unenforceable and null
and void.  Provided Employee does not revoke this General Release, it shall
become effective on the eighth day after Employee signs this General Release.
 
21

--------------------------------------------------------------------------------



I, ____________, represent and agree that I have carefully read this General
Release; that I have been given ample opportunity to consult with my legal
counsel or any other party to the extent, if any, that I desire; and that I am
voluntarily signing by my own free act.


PLEASE READ THIS GENERAL RELEASE CAREFULLY.  IT CONTAINS A RELEASE OF ALL KNOWN
AND UNKNOWN CLAIMS.

 
EMPLOYEE:
 
By:
 
Name:  
 
Title:
     
Date:  ________________, 200_


 
22

--------------------------------------------------------------------------------

 